COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






DECEMBER NINE COMPANY, LTD.,
D/B/A PEOPLECARE, 

                            Appellant,

v.


MARJORIE HERNANDEZ,
INDIVIDUALLY, AS SURVIVING
MOTHER OF LORRAINE LOPEZ,
DECEASED, AND ON BEHALF OF
THE ESTATE OF LORRAINE LOPEZ,  

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 

§

§

§





No. 08-10-00341-CV

Appeal from the

205th Judicial District Court

of El Paso County, Texas 

(TC# 2008-3358)






MEMORANDUM  OPINION

            Pending before the Court is Appellant’s motion for voluntary dismissal of this appeal. 
See Tex.R.App.P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs of
appeal are assessed against Appellant.  See Tex.R.App.P. 42.1(d).


April 13, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.